NUMBERS 13-13-00405-CR; 13-13-00675-CR; 13-13-00676-CR;
          13-13-00677-CR; 13-13-00678-CR; 13-13-00679-CR;
                       AND 13-13-00680-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


RENE ZAMORA,                                                                             Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                       On appeal from the 331st District Court
                             of Travis County, Texas.



                                             ORDER
      Before Chief Justice Valdez and Justices Garza and Longoria
                            Order Per Curiam

        This cause is before the Court on the appellant’s unopposed motion to abate

briefing schedule. 1 The clerk’s records and reporter’s records in these causes have


1This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West
2005).
been filed. Appellant has advised this Court that there are several important documents

missing from the appellate record.         Also missing is the reporter’s record of the

proceedings at which the trial court announced its decision on the motion to suppress.

Counsel states that until the missing records have been filed with the Court, he cannot

complete his duties as appellate counsel.

       When a relevant item has been omitted from the reporter’s record, the trial court,

appellate court, or any party may by letter direct the trial court clerk to prepare, certify,

and file in the appellate court a supplemental reporter’s record containing the omitted

items. See TEX. R. APP. P. 34.6(d). If a relevant item has been omitted from the clerk’s

record, the trial court, the appellate court, or any party may by letter direct the trial court

clerk to prepare, certify, and file in the appellate court a supplement containing the omitted

item. See Id. 34.5(c). Counsel’s motion indicates he has been working with the district

clerk and the reporter to obtain a complete record.

       Accordingly, appellant’s motion to abate the briefing schedule for 60 days is

GRANTED and the appeals are ABATED. These appeals will be reinstated upon receipt

of the supplemental reporter’s records, supplemental clerk’s records, and upon further

order of this Court.

       IT IS SO ORDERED.

                                                   PER CURIAM
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of October, 2014.



                                              2